Citation Nr: 0910548	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  96-42 697	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial compensable evaluation for 
bilateral pes planus prior to September 29, 2007.

3.  Entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus with plantar fasciitis of the right foot 
from September 29, 2007.

4.  Entitlement to an initial evaluation in excess of 10 
percent for a low back disability with degenerative disc 
disease and scoliosis.

5.  Entitlement to an initial evaluation in excess of 10 
percent for iritis (uveitis) and corneal scarring of the left 
eye.

6.  Whether an October 2000 administrative decision, wherein 
the RO determined that injuries sustained in a motor vehicle 
accident on October 7, 1990, were incurred in the line of 
duty and were not the result of willful misconduct, should be 
revised or reversed on the grounds of clear and unmistakable 
error (CUE).

7.  Propriety of a reduction from a 30 percent rating to a 
noncompensable rating for chondromalacia of the right knee, 
effective from December 1, 2005.

8.  Propriety of a reduction from a 10 percent rating to a 
noncompensable rating for degenerative joint disease of the 
right knee, effective from December 1, 2005.

9.  Propriety of a reduction from a 10 percent rating to a 
noncompensable rating for arthritis of the right hip, 
effective from December 1, 2005.

10.  Entitlement to service connection for left wrist sprain 
for compensation purposes.

11.  Entitlement to service connection for left knee strain 
for compensation purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and D.H.


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The Veteran had active military service from December 1974 to 
April 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, and Hartford, Connecticut.  In April 1998 and 
July 2006, the Board remanded the Veteran's case for further 
development.

By the July 2006 decision, the Board denied a claim of 
service connection for a left ankle disability.  That issue 
is no longer before the Board.

While the case was in remand status, the RO increased the 
disability rating for bilateral pes planus to 10 percent 
(from zero percent) by a February 2008 rating decision.  The 
decision included plantar fasciitis of the right foot as part 
of the disability and the 10 percent rating was made 
effective as of September 29, 2007.  Because less than the 
maximum available benefit for a schedular rating was awarded 
and because the increase was not granted effective from the 
initial date that service connection was awarded, the claim 
remains before the Board.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); AB v. Brown, 6 Vet. App. 35 (1993).  
Consequently, the Board will address whether the Veteran is 
entitled to an initial compensable evaluation for bilateral 
pes planus prior to September 29, 2007, and whether he is 
entitled to an evaluation in excess of 10 percent for 
bilateral pes planus with plantar fasciitis of the right foot 
from September 29, 2007.

In the July 2006 decision, the Board acknowledged that in a 
September 2005 rating decision, the RO reduced and assigned 
noncompensable ratings for the Veteran's service-connected 
right knee chondromalacia, degenerative joint disease (DJD) 
of the right knee, and arthritis of the right hip.  The 
reductions were made effective December 1, 2005.  The Veteran 
had filed a notice of disagreement (NOD) with the reduction 
of his awards.  Additionally, the RO, in a February 2005 
administrative decision, found that CUE was committed in a 
prior administrative decision, dated in October 2000, when a 
determination was made that injuries sustained in a motor 
vehicle accident on October 7, 1990, were incurred in the 
line of duty and were not the result of willful misconduct.  
While the case was at the Board, the Veteran perfected an 
appeal of the reductions and the CUE determination.  Thus, 
the four issues are now properly before the Board.

Claims of service connection for a left wrist disability and 
a left knee disability were remanded by the Board in July 
2006.  While the case was in remand status, the RO granted 
service connection for left wrist sprain and left knee strain 
in the February 2008 decision.  However, because service 
connection was granted for treatment purposes only under 
38 U.S.C. chapter 17, service connection for compensation 
purposes remains on appeal for those two disabilities.

By the July 2006 decision, the Board referred claims of 
service connection for a bilateral shoulder disability, for a 
right wrist disability, and for a stomach virus.  In that 
decision, the Board also referred a claim for an increase for 
service-connected tinea pedis and a petition to reopen a 
claim of service connection for herpes simplex.  
Additionally, the Board remanded an issue of entitlement to 
an effective date earlier than December 4, 2001, for the 
award of a 30 percent rating for right knee chondromalacia.

By an August 2006 rating decision, the RO denied an increased 
rating for tinea pedis.  In September 2006, the RO furnished 
a statement of the case (SOC) regarding the earlier effective 
date issue.  By a November 2007 rating decision, the RO 
denied service connection for a bilateral shoulder condition, 
headaches, and gastrointestinal reflux disease (GERD), 
claimed as a stomach virus.  In that decision, the RO also 
denied petitions to reopen claims of service connection for a 
respiratory problem and sleep apnea.  The Veteran filed a NOD 
with the decisions regarding tinea pedis, a bilateral 
shoulder condition, headaches, and sleep apnea.  A SOC was 
furnished in February 2007 concerning tinea pedis and in May 
2008 for a bilateral shoulder condition, headaches, and sleep 
apnea.  No substantive appeal as to any of these four issues 
was received before the case was re-certified to the Board, 
or at least it does not appear that a substantive appeal was 
filed based on the information the RO has forwarded to the 
Board.  Inasmuch as an appeal of the tinea pedis, bilateral 
shoulder condition, headaches, and sleep apnea claims, as 
well as the earlier effective date issue, has not been made a 
part of the record, the Board will not address those issues.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.202 (2008).

It does not appear that the claim of service connection for a 
right wrist disability or the petition to reopen a claim of 
service connection for herpes simplex has been addressed.  
Those two claims are again referred to the agency of original 
jurisdiction for appropriate action.

(The decision below addresses the issues on appeal except for 
the issue of entitlement to an initial evaluation in excess 
of 10 percent for iritis (uveitis) and corneal scarring of 
the left eye, which is addressed in the remand that follows 
the Board's decision.)


FINDINGS OF FACT

1.  The Veteran does not have PTSD that is attributable to an 
event during his active military service.

2.  Prior to September 29, 2007, the Veteran's service-
connected bilateral pes planus was manifested by no worse 
than mild symptoms.

3.  From September 29, 2007, the Veteran's service-connected 
bilateral pes planus has been manifested by moderate symptoms 
with plantar fasciitis of the right foot.

4.  Since the award of service connection, the Veteran's low 
back disability with degenerative disc disease and scoliosis 
has been manifested by pain with no worse than slight 
limitation of motion and mild intervertebral disc syndrome.  
Since September 26, 2003, forward flexion of the 
thoracolumbar spine has equated to no worse than 80 degrees 
and the combined motion of the thoracolumbar spine has 
equated to no worse than 220 degrees.  Neurologic 
manifestations or incapacitating episodes in association with 
intervertebral disc syndrome have not been shown.

5.  By an October 2000 administrative decision, the RO 
determined that all injuries incurred as a result of an 
October 7, 1990 motor vehicle accident were not the result of 
willful misconduct.

6.  The RO's October 2000 decision did not represent an 
unreasonable application of extant law to the facts that were 
then known.

7.  In June 2005, the RO proposed to reduce to a 
noncompensable rating the Veteran's service-connected right 
knee chondromalacia (rated as 30 percent rating disabling), 
his degenerative joint disease of the right knee (rated as 10 
percent disabling), and his arthritis of the right hip (rated 
as 10 percent disabling) on the grounds that the disabilities 
were the result of injury sustained not in the line of duty.

8.  By a rating decision dated in September 2005, the RO 
implemented the reductions, effective December 1, 2005.

9.  The Veteran's service-connected right knee 
chondromalacia, degenerative joint disease of the right knee, 
and arthritis of the right hip were incurred in the line of 
duty and were not the result of willful misconduct.

10.  The Veteran's left wrist sprain was incurred in the line 
of duty and was not the result of willful misconduct.

11.  The Veteran's left knee strain was caused by service-
connected right knee disability that was incurred in the line 
of duty and was not the result of willful misconduct.


CONCLUSIONS OF LAW

1.  The Veteran does not have PTSD that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2008).

2.  Prior to September 29, 2007, the criteria for an initial 
compensable rating for service-connected bilateral pes planus 
were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.57, 4.71a, 
Diagnostic Code 5276 (2008).

3.  From September 29, 2007, the criteria for a rating in 
excess of 10 percent for service-connected bilateral pes 
planus with plantar fasciitis of the right foot have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.57, 4.71a, Diagnostic 
Code 5276 (2008).

4.  Since the award of service connection, the criteria for 
an initial rating in excess of 10 percent for service-
connected low back disability with degenerative disc disease 
and scoliosis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 
4.40, 4.45, Diagnostic Code 5243 (2008); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

5.  The RO did not commit CUE in an October 2000 
administrative decision when it determined that all injuries 
incurred as a result of an October 7, 1990 motor vehicle 
accident were not the result of willful misconduct.  
38 U.S.C.A. § 5109A (West 2002); 38 U.S.C.A. §§ 105, 1110, 
1131 (West 1991); 38 C.F.R. § 3.105 (2008); 38 C.F.R. §§ 3.1, 
3.301, 3.303, 3.304 (2000).

6.  The reduction of the 30 percent rating to a 
noncompensable rating for right knee chondromalacia was 
improper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.105 
(2008).

7.  The reduction of the 10 percent rating to a 
noncompensable rating for degenerative joint disease of the 
right knee was improper.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 3.105 (2008).

8.  The reduction of the 10 percent rating to a 
noncompensable rating for arthritis of the right hip was 
improper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.105 
(2008).

9.  The Veteran has left wrist sprain that is the result of 
disease or injury incurred in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).

10.  The Veteran has left knee strain that is the result of 
service-connected right knee disability.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000, during the pendency of the 
claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2008).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Veteran's claims pertaining to PTSD, his low back 
disability, and pes planus were filed prior to the enactment 
of the VCAA.  Additionally, the RO initially adjudicated the 
low back disability and pes planus claims prior to the 
enactment of the VCAA.  Although pre-adjudicatory VCAA notice 
was not possible for those claims, the United States Court of 
Appeals for Veterans Claims (Court) has held that, in cases 
such as this one, the veteran has the right to subsequent 
content-complying notice.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).

The Board finds that all notification and development action 
has been accomplished in order to render a decision as to the 
claim of service connection for PTSD, the claim for a higher 
initial rating for a low back disability with degenerative 
disc disease (DDD) and scoliosis, and the claim for higher 
initial ratings for bilateral pes planus.

Through a January 2002 notice letter, the RO notified the 
Veteran and his representative of the information and 
evidence needed to substantiate the Veteran's claim of 
service connection for PTSD.  In July 2001, the Veteran was 
provided with a questionnaire so that he could provide 
information regarding his alleged stressors relating to PTSD.  
By a March 2006 notice letter, the RO provided the Veteran 
with the general criteria for assigning disability ratings 
and effective dates.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  Pursuant to the Board's remand, 
the Veteran was sent an additional letter in September 2006 
informing him of the information needed to verify his 
stressors.  Although the complete notice was not provided 
until after the RO initially adjudicated the PTSD claim, the 
claim was properly re-adjudicated in July 2008, which 
followed the notice letters.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376-77 (2006).

The Board also finds that the January 2002 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that the RO would make reasonable efforts to aid the 
Veteran in obtaining the evidence necessary to support his 
claim, including relevant records not held by a Federal 
agency, such as from a state, private treatment provider, or 
an employer.  Although the letter did not explicitly state 
that VA was responsible for obtaining evidence held by a 
Federal agency, the Veteran showed actual knowledge of this 
aspect of VCAA notice as he asked the RO to obtain his VA 
treatment records on several occasions, which were ultimately 
obtained.  Additionally, the notice letter asked the Veteran 
to submit medical evidence or his own statements regarding 
his claimed disability.  Consequently, a remand of the PTSD 
claim for further notification of how to substantiate the 
claim is not necessary.

The January 2002 letter also notified the Veteran that in 
order to substantiate the claims for higher initial ratings, 
the evidence should show that his service-connected 
disabilities have worsened.  Ultimately, the Veteran was sent 
a June 2008 notice letter informing him that the evidence 
must show an increase in severity of the disabilities.  He 
was told to submit medical evidence and lay statements 
showing how the disability impacts his employment and daily 
life.  The June 2008 letter also set forth the general 
criteria for assigning disability ratings and listed the 
applicable diagnostic codes for a spine disability and pes 
planus.

In any event, once the Veteran disagrees with an initial 
determination, other provisions apply to the remainder of the 
adjudication process, particularly those pertaining to the 
issuance of rating decisions and statements of the case.  See 
38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. 
§§ 3.103(b)(1), 19.29 (2008); Dingess, 19 Vet. App. at 490-
91; see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 
(2007).  This is the case concerning the low back disability 
and pes planus claims as the Veteran was already granted 
service connection for the disabilities in May 1996.  
Consequently, a remand of these two claims for further VCAA 
notification is also not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with these 
three claims.  The Veteran's service treatment and personnel 
records have been obtained and associated with the claims 
file.  Post-service treatment records have been obtained from 
the VA Medical Centers (VAMCs) in Newington and West Haven, 
Connecticut, as well as Fayetteville, North Carolina.  The 
Veteran identified several private facilities that 
potentially had relevant medical evidence.  Records were 
obtained from the State of Connecticut Department of 
Veterans' Affairs and the University of Connecticut Health 
Center.  Records from the Social Security Administration 
(SSA) were also requested and obtained.

The Veteran identified the Submarine Base Hospital in Groton, 
Connecticut.  A few records from that facility dated in 1995 
have been associated with the claims file.  Pursuant to the 
Board's July 2006 remand, the Veteran was sent a letter 
informing him of the unavailability of additional records 
from that source.

Additionally, the Veteran has been provided multiple VA 
examinations in connection with his the three claims, the 
reports of which are of record.  Pursuant to the Board's July 
2006 remand, the Veteran was afforded an orthopedic 
examination in September 2007 and a psychiatric examination 
in October 2007.  Furthermore, the Veteran has had the 
opportunity to testify at a hearing before the RO on three 
occasions.  The transcripts of those hearings are also of 
record.  Thus, VA has properly assisted the Veteran in 
obtaining any relevant evidence.

II. Service Connection for PTSD

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  Establishing 
service connection for PTSD specifically requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2008); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f).  
Section 4.125(a) requires the diagnosis to conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).

The Veteran has contended that service connection is 
warranted for PTSD because he developed PTSD as a result of 
traumatic experiences during active military service.  
Service treatment records are negative for a diagnosis of 
PTSD and the Veteran does not contend that he was diagnosed 
with PTSD during service.  The psychiatric portion of the 
Veteran's February 1995 separation examination was normal.

The Veteran has set forth several stressful events that 
allegedly occurred during military service.  The Veteran 
states that when he was stationed in Korea from 1975 to 1976, 
he was located at Camp Casey near the demilitarized zone 
(DMZ) that separated North and South Korea.  He states that 
there were monthly alerts and he was told that the North 
Koreans had dug tunnels under the camp.  Personnel records 
document that the Veteran was stationed in Korea at this time 
and that his military occupational specialty was equipment 
storage specialist.  The records also show that the Veteran's 
unit was attached to the 2nd Infantry Division.  The 2nd 
Infantry Division occupied Camp Casey when the Veteran was in 
Korea and Camp Casey is approximately 11 miles south of the 
DMZ.  Although the incidents of monthly alerts and North 
Korean tunnels are not specifically documented, the fact that 
Camp Casey was located near the DMZ suggests that those 
events could have happened.  These circumstances were 
considered by a VA examiner when the Veteran was examined in 
connection with the claim in October 2007.

The Veteran alleges that, when he was stationed in Germany in 
the 1980s, there was a car bombing outside of his military 
housing that shattered glass.  He states that this was part 
of a series of car bombs against military interests in 
Germany around that time.  The Veteran submitted articles 
regarding the incident.  One article reported on a car 
bombing at Ramstein Air Base on August 31, 1981.  Another 
article reported on a car bombing at the air base on August 
8, 1985.  A third article reported that a bomb was found on a 
military train on August 12, 1985, but it did not detonate.  
Personnel records document that the Veteran was stationed in 
Germany on three occasions.  He was stationed there from 
January 19, 1982 to July 1, 1985, from October 29, 1988 to 
December 12, 1990, and from January 20, 1991 to December 24, 
1991.  Given these dates of service in Germany, the Veteran 
was not present at the time of the car bombings reported in 
the submitted articles.  Thus, the Board does not find that 
there is credible supporting evidence that this claimed in-
service stressor occurred as alleged by the Veteran.  At the 
least, he was not present in Germany at the time of the car 
bombings to which he has referred.  Even so, the alleged 
stressor was considered by the October 2007 VA examiner when 
he examined the Veteran.

The Veteran also states that his duties for a portion of his 
service included dealing with hazardous materials.  He states 
that it was stressful transporting chemical agents due to the 
inherent danger involved.  Personnel records document that 
the Veteran's duties involved dealing with hazardous 
materials and his military occupational specialty was listed 
as chemical operations specialist for a portion of his 
service.  The Veteran points specifically to an incident 
involving a perceived leak of hazardous materials when he was 
stationed at Johnston Island in the Pacific Ocean.  The event 
took place in October 1986 and the Veteran states that he 
panicked when he thought there was a leak and the incident 
was stressful.  He also believes that racism may have been 
involved in the investigation of the incident that followed.  
This event is documented in the Veteran's personnel records 
that were obtained after the Board's July 2006 remand.  Thus, 
this in-service event has been verified.  The Johnston Island 
incident was considered by the VA examiner at both an 
August 2001 examination and the October 2007 examination.

Another contended in-service stressor is an October 7, 1990 
motor vehicle accident (MVA) that occurred in Germany.  The 
Veteran had several physical injuries as a result of the 
accident.  This incident is documented in the service 
treatment records.  Thus, it constitutes a verified in-
service event.  It was considered in the August 2001 and 
October 2007 VA examinations.

The Veteran states that he underwent eye surgery during 
service and that it constitutes a stressor because it was 
complicated when he went into a temporary coma.  This eye 
surgery is documented in the records as having taken place in 
December 1994.  The Veteran did not convey to the VA examiner 
during either the August 2001 or the October 2007 examination 
that the surgery was a possible stressor.

Lastly, the Veteran has on some instances asserted that his 
service in Southwest Asia during Desert Storm/Desert Shield 
was stressful.  He has also stated that, when sent to Saudi 
Arabia, he was on crutches and returned from that area after 
only one month.  There is no indication that the Veteran 
participated in combat at that time and he has not alleged a 
specific stressor with any specificity related to that time 
in service.  In any event, the VA examiner considered his 
service in Saudi Arabia at both the August 2001 and October 
2007 VA examinations.

A review of post-service records reveals that symptoms 
related to PTSD were first documented in records from the 
State of Connecticut Department of Veterans' Affairs.  
Beginning in 1998, M.S., Ph.D., noted that the Veteran 
exhibited PTSD-type symptoms but a diagnosis was not 
warranted.  Prior to that time, treatment records from the 
Fayetteville and West Haven VAMCs showed post-service mental 
health treatment only for substance and alcohol abuse.  
Psychological testing in December 1995 and a neuropsychiatric 
evaluation in September 1996 did not reveal a psychiatric 
disability other than substance abuse.

In August 2001, the Veteran underwent VA examination in 
connection with the claim.  At the examination, the Veteran 
stated that he was not claiming PTSD related to his military 
service and that he did not believe he had PTSD from the 
military.  He believed that he had PTSD from his childhood.  
The Veteran reported a history of physical abuse by his 
father when he was a child.  There was also a history of 
abuse of other family members that the Veteran witnessed.  
Regarding military events, the Veteran stated that he did not 
recall the October 1990 MVA and denied having PTSD symptoms 
associated with that trauma.  He reported the Johnston Island 
incident and racism as other stressful events.  The Veteran 
also told the examiner about his service in Saudi Arabia.  He 
stated that it was for a short time and he was on crutches.  
The Veteran denied participation in combat but indicated that 
he participated in combat mission preparation.

The VA examiner noted the Veteran's history of substance 
abuse and found that he exhibited some symptoms associated 
with a depressive disorder.  After a review of the Veteran's 
claims file and a mental status examination, the examiner 
provided diagnoses of PTSD secondary to childhood traumas, a 
depressive disorder, and cocaine and alcohol abuse in full 
sustained remission.  The examiner commented further that the 
Veteran did not endorse significant symptomatology associated 
with his experiences or stresses in the military.  The 
examiner found that the only event that rose to the level of 
trauma was the October 1990 MVA.  The examiner reiterated 
that the Veteran's symptoms were related to childhood trauma.

SSA records contain a decision in which the Veteran was found 
to be disabled, in part, as a result of PTSD.  The SSA 
records contain an August 2001 letter from Dr. M.S. wherein 
he stated that the Veteran's history and symptom profile were 
consistent with PTSD with a childhood etiology.

In contrast to the findings provided by the VA examiner and 
Dr. M.S., a January 2003 letter from D.D.H. reflects 
treatment for PTSD that was caused by stressful incidents 
that took place during service.  D.D.H., a social worker at 
the Hartford Vet Center, noted the events relating to service 
in Korea, the car bombing, racism, hazardous material duties 
and Johnston Island, the MVA, service in Saudi Arabia, and 
the eye surgery.  It was not indicated to which particular 
events the PTSD was related.  Notably, D.D.H. referred to the 
first report of PTSD that occurred during treatment at the 
state VA facility in Connecticut.  However, D.D.H. did not 
mention or otherwise address the possibility of childhood 
trauma.  D.D.H. also provided testimony at a December 2003 
hearing before the RO wherein she detailed the treatment that 
was being provided to the Veteran for PTSD.

Beginning in November 2002, the Veteran received treatment 
for PTSD at the Newington VAMC.  He carried a diagnosis of 
PTSD due to military/childhood trauma.  It is not clear as to 
which military stressor the diagnosis was related.

In light of the conflicting evidence, the Board remanded the 
claim for further development consisting, in part, of another 
VA examination.  In October 2007, the same VA examiner from 
the previous examination re-examined the Veteran in 
connection with the claim.  The examiner stated that he 
thoroughly reviewed the claims file, the Veteran's electronic 
VA file, and interviewed the Veteran.  The Veteran identified 
the potential stressors concerning the MVA, Johnston Island, 
service in Saudi Arabia, service in Korea, and the car 
bombing.  After an extensive discussion about the military 
experiences, the examiner found that there was no clear 
evidence of peri-traumatic stress reactions or significant 
re-experiencing of symptoms related to military stressors.  
The Veteran denied re-experiencing symptoms about any of the 
described in-service events.  Although certain sounds, such 
as from helicopters remind the Veteran of the military, there 
is no clear traumatic stress response attached to the 
memories.  After conducting a mental status examination, the 
examiner diagnosed the Veteran with a history of depressive 
disorder not otherwise specified.

The examiner commented further that the Veteran presented 
with symptoms not significantly different from those 
described during the August 2001 examination.  He stated that 
the Veteran denied any clear, spontaneous, intrusive thoughts 
or other re-experiencing symptoms.  It was noted that the 
Veteran stated that he had argued against having PTSD at the 
Vet Center.  The examiner concluded that nothing in the 
present evaluation would contradict the opinions expressed at 
the time of the prior VA examination.  Of note, the examiner 
did not conduct psychological testing during the examination.  
He stated that psychological testing would not be of any 
assistance in ruling in or ruling out PTSD related to 
military stressors.

(The Board notes that the July 2006 remand called for 
psychological testing with a view toward determining whether 
the Veteran in fact meets the criteria for a diagnosis of 
PTSD.  The October 2007 VA examiner found that such testing 
was not required to rule in or rule out PTSD related to 
military stressors.  He implied that the opinion relating 
PTSD to childhood traumas from August 2001 remained in effect 
and that there was no further need for psychological testing.  
Because the examiner was able to address the salient issues 
without psychological testing, the Board finds that the 
remand instructions were substantially complied with and the 
necessary information was provided in order to decide the 
claim.  See, e.g., D'Aries v. Peake, 22 Vet. App. 97, 104-06 
(2008) (holding that not strict, but substantial compliance 
with the terms of a Board's engagement letter is required) 
(citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(substantial compliance as applied to remand instructions).)

In consideration of the evidence of record, the Board finds 
that the Veteran does not have PTSD that is attributable to 
an event during his active military service.  The most 
probative evidence is the two VA examination reports.  The 
examiner who conducted the two examinations was able to 
interview and examine the Veteran on two occasions spanning 
over six years.  The examiner was able to review the claims 
file on both occasions and discuss the Veteran's military 
experiences with the Veteran.  Notably, the examiner was 
provided with a history of pre-service childhood traumas to 
which even the Veteran initially attributed his PTSD.  In 
digesting the most complete information that any of the 
medical professionals had during the claim process, the 
examiner provided a persuasive diagnosis and opinion on two 
occasions that has support in the record.  That is, to the 
extent the Veteran has PTSD, the disorder is related to 
childhood traumas.  Consideration was given to the several 
identified military experiences, but the examiner found that 
no military event supported a diagnosis of PTSD.  The 
examiner's findings are also supported by the findings of Dr. 
M.S. who also determined that the Veteran's PTSD was 
consistent with a childhood etiology.

The Board does not find the evidence provided by D.D.H. to be 
probative because D.D.H. did not specifically determine which 
potential military stressor was the cause of the Veteran's 
PTSD.  A list of all potential stressors was provided but the 
particular stressor on which a diagnosis could be based was 
not identified.  For instance, if the car bombings provided a 
basis for the diagnosis, that potential stressor was not 
verified.  Additionally, while D.D.H. referred to the 
treatment by Dr. M.S., D.D.H. did not address the possibility 
of childhood trauma as Dr. M.S. and the VA examiner did.  The 
VA treatment records are also not determinative of the issue 
because of the ambiguity in which PTSD was listed as due to 
military/childhood trauma without an indication as to the 
military stressor to which the diagnosis was related.

Here, because the greater weight of the medical evidence 
links the Veteran's symptoms of PTSD to childhood traumas and 
not to an in-service stressor, service connection is not 
warranted for PTSD.  The claim must therefore be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim of service connection for PTSD, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

III. Higher Initial Ratings

The Veteran asserts that his service-connected bilateral pes 
planus with plantar fasciitis of the right foot and his low 
back disability with DDD and scoliosis have been more 
disabling than indicated by the assigned initial ratings.

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2008).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, consideration 
of the medical evidence since the effective date of the award 
of service connection and consideration of the 
appropriateness of a staged rating are required.  See 
Fenderson, 12 Vet. App. at 126.  The effective date of the 
award of service connection for both disabilities is May 1, 
1995.  As noted in the Introduction, a staged rating has been 
created for the evaluation of bilateral pes planus.

A. Pes Planus

The Veteran's service-connected bilateral pes planus has been 
evaluated under Diagnostic Code 5276 for acquired flat feet.  
Under that diagnostic code, a noncompensable (zero percent) 
rating is warranted for mild symptoms that are relieved by a 
built-up shoe or arch support.  A 10 percent rating is 
warranted for moderate symptoms, with weight-bearing line 
over or medial to the great toe, inward bowing of the tendo 
achillis, or pain on manipulation and use of the feet.  A 30 
percent rating is warranted for severe symptoms, with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, or characteristic callosities.  A 
50 percent rating is warranted for pronounced symptoms, with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. § 4.71a (Diagnostic Code 
5276) (2008).

In evaluating an acquired flat foot disability, it is to be 
remembered that depression of the longitudinal arch, or the 
degree of depression, is not the essential feature.  The 
attention should be given to anatomical changes, as compared 
to normal, in the relationship of the foot and leg, 
particularly to the inward rotation of the superior portion 
of the os calcis, medial deviation of the insertion of the 
Achilles tendon, the medial tilting of the upper border of 
the astragalus.  This is an unfavorable mechanical 
relationship of the parts.  A plumb line dropped from the 
middle of the patella falls inside of the normal point.  The 
forepart of the foot is abducted, and the foot everted.  The 
plantar surface of the foot is painful and shows demonstrable 
tenderness, and manipulation of the foot produces spasm of 
the Achilles tendon, peroneal spasm due to adhesion about the 
peroneal sheaths, and other evidence of pain and limited 
motion.  The symptoms should be apparent without regard to 
exercise.  In severe cases there is gaping of bones on the 
inner border of the foot, and rigid valgus position with loss 
of the power of inversion and adduction.  Exercise with 
undeveloped or unbalanced musculature, producing chronic 
irritation, can be an aggravating factor.  38 C.F.R. § 4.57 
(2008).

1. Rating prior to September 29, 2007

A review of the evidence of record prior to September 29, 
2007 reveals that the Veteran was afforded a VA orthopedic 
examination in July 1995.  Bilateral pes planus deformities 
were seen on examination.  

The Veteran underwent a VA physical examination in April 
1996.  The Veteran complained of aching feet and reported a 
history of flat feet.  The examiner found that the Veteran 
had lost the usual concavity of medial longitudinal arch.  
The diagnosis was bilateral pes planus.

In September 1996, the Veteran testified at a hearing before 
the RO.  He stated that his feet were painful, particularly 
on use when walking.  He stated that he had arch supports but 
they hurt more than the foot pain.  He did not wear special 
shoes for the disability.

The Veteran was afforded another VA examination in November 
1996.  At that examination, the appearance of the feet was 
essentially within normal limits with a definite arch 
present.  Function was within normal limits as well.  X-rays 
of the feet did not show evidence of bilateral pes planus and 
the diagnosis was bilateral foot pain.

Pursuant to the Board's April 1998 remand, the Veteran 
underwent further VA examination in December 1998.  The 
Veteran did not have complaints of pain or aching in his 
feet.  He was not using corrective arches or shoes at that 
time.  Examination showed no peripheral edema and dorsalis 
pedis pulse was palpable.  Strength of the intrinsic muscles 
was intact and sensation was normal.  The examiner found that 
there was mild pes planus based on the space between the 
medial arch and the floor.  The diagnosis was mild bilateral 
pes planus.

SSA found the Veteran to be disabled in March 2002 due, in 
part, to musculoskeletal disabilities.  However, pes planus 
was not one of the listed disabilities in the SSA decision.  
A December 2002 VA orthopedic examination was conducted in 
connection with other claims.  Flat feet were noted on 
examination but no further information was provided.

In December 2003, the Veteran provided additional hearing 
testimony before the RO.  Regarding pes planus, he stated 
that he had some pain, no swelling, and had developed 
callouses on his heels.  He also reported that he recently 
broke his right foot.

A VA treatment record from August 2003 indicated that the 
Veteran broke his foot while he was jogging.  In September 
2003, the Veteran began diabetic foot care.  A November 2003 
podiatry note reflected a right foot fracture from January 
2003.  The Veteran complained of painful arches and denied 
the use of arch supports.  There was tenderness in the area 
of the fracture.  Bilateral pes planus was a diagnosis at 
that time.  In March 2004, the Veteran was treated for a 
blister on the left foot at the podiatry clinic.  In May 
2006, he was treated for a blister on the right foot.

In consideration of the evidence associated with the file 
prior to September 29, 2007, the Board finds that the 
Veteran's bilateral pes planus was manifested by symptoms 
equating to no more than mild impairment.  Mild symptoms are 
contemplated by the noncompensable rating that was initially 
assigned.  See 38 C.F.R. § 4.71a (Diagnostic Code 5276).  The 
December 1998 VA examiner was the only medical professional 
to explicitly characterize the level of severity of the 
Veteran's bilateral pes planus and that examiner 
characterized it as mild.  Additionally, even the 
noncompensable rating reflects use of arch supports or a 
built-up shoe for relief of symptoms.  Use of arch supports 
was regularly denied by the Veteran and was not shown in the 
medical evidence.

The symptoms set forth in the criteria for a 10 percent 
rating equating to moderate impairment were not shown during 
this rating stage.  Examination did not reflect a weight-
bearing line over or medial to the great toe for either foot.  
Additionally, inward bowing of the tendo achillis was not 
evident.  At the April 1996 examination and during his 
hearings, the Veteran reported that he had painful feet.  
However, pain on manipulation and use of the feet was never 
reproduced during any of the VA examinations.  In fact, the 
November 1996 examiner found that function was within normal 
limits and painful feet were denied during the December 1998 
examination.  Although tenderness was seen during VA 
treatment in 2003, it was attributed to the recent right foot 
fracture and not to pes planus.  Thus, throughout this rating 
stage, the symptoms from bilateral pes planus did not 
approximate moderate impairment and the criteria for a 10 
percent rating were not met.

In addition, the criteria for even higher ratings-30 or 50 
percent-for bilateral pes planus were not met.  Symptoms 
indicative of severe impairment, such as objective evidence 
of marked deformity, accentuated pain on manipulation or use, 
indication of swelling on use, or characteristic callosities, 
were not seen on examination or the VA treatment records.  
Notably, the Veteran denied swelling in the feet and swelling 
was explicitly not found at the December 1998 examination.  
Likewise, symptoms indicative of pronounced impairment were 
not evident, such as marked pronation, extreme tenderness of 
the plantar surfaces, or marked inward displacement and 
severe spasm of the tendo achillis on manipulation.  
Moreover, the Veteran did not use orthopedic shoes or 
appliances for treatment of flat feet.

Because no worse than mild symptoms were associated with the 
Veteran's bilateral pes planus, an initial compensable rating 
was not warranted at any time prior to September 29, 2007.  
The noncompensable rating was correctly assigned and this 
portion of the claim must be denied.

2. Rating from September 29, 2007

A review of the evidence of record from September 29, 2007 
reveals that the Veteran underwent VA examination on that 
date pursuant to the Board's July 2006 remand.  This is the 
only relevant medical evidence of record for this portion of 
the rating period.  The Veteran complained of a daily ache in 
the feet when walking or standing.  He reported no symptoms 
at rest.  The Veteran denied the use of shoe inserts or 
corrective shoes.  Physical examination revealed pes planus 
with a normal gait.  There was decreased sensation with 
monofilament but the examiner related it to diabetes 
mellitus.  There were no varicosities or callouses.  
Calcaneal point tenderness and Achilles point tenderness were 
not seen.  Notably, the examiner found point tenderness 
plantar aponeurosis on the right foot but not on the left 
foot.  The diagnosis was flat feet with evidence of plantar 
fasciitis in the right foot.  The examiner related the 
plantar fasciitis associated with the flat feet to military 
service.

Based on this evidence, the RO correctly assigned a 10 
percent rating for bilateral pes planus with plantar 
fasciitis of the right foot.  Moderate symptoms have been 
shown in light of the pain that was produced on examination 
associated with the plantar fasciitis.  Although plantar 
fasciitis was only seen in the right foot, the 10 percent 
rating allows for bilateral or unilateral symptoms.  See 
38 C.F.R. § 4.71a (Diagnostic Code 5276).

Although the evidence allows for a 10 percent rating to be 
assigned from September 29, 2007 (the date that plantar 
fasciitis was first identified), a rating in excess of 10 
percent is not warranted.  Similar to the other rating stage, 
symptoms approximating severe or pronounced impairment were 
not evident during the September 2007 VA examination.  The 
evidence does not show that the Veteran's bilateral pes 
planus with plantar fasciitis in the right foot has exhibited 
those symptoms set forth in the rating criteria representing 
severe and pronounced impairment at any time during this 
rating stage.  A 10 percent rating was correctly assigned and 
this portion of the claim must be denied.

B. Low Back

The Veteran's low back disability with DDD and scoliosis has 
been evaluated under Diagnostic Code 5293 for intervertebral 
disc syndrome.  Under that diagnostic code, a 10 percent 
rating is warranted for mild intervertebral disc syndrome.  A 
20 percent rating was warranted for moderate intervertebral 
disc syndrome, recurring attacks.  A 40 percent rating was 
warranted for severe intervertebral disc syndrome, recurring 
attacks with intermittent relief.  A 60 percent rating was 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a (Diagnostic Code 5293) (2002).

In addition, Diagnostic Code 5292 provides for a 10 percent 
rating when there is slight limitation of motion of the 
lumbar spine, a 20 percent rating when there is moderate 
limitation of motion of the lumbar spine, and a 40 percent 
rating when there is severe limitation of motion of the 
lumbar spine.  38 C.F.R. § 4.71a (2002).

The Board notes that, during the pendency of the appeal and 
effective September 23, 2002, VA revised the criteria for 
evaluating intervertebral disc syndrome under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  67 Fed. Reg. 54345-49 (Aug. 
22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003)).  Thereafter, effective September 26, 2003, 
the rating schedule for evaluation of that portion of the 
musculoskeletal system that addresses disabilities of the 
spine was revised.  68 Fed. Reg. 51454-56 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 
(2008)).

VA must consider the Veteran's initial rating claim involving 
the low back under each set of criteria, with consideration 
of revised criteria no sooner than the effective date of the 
new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 15-
16 (2003), rev'd on other grounds, 370 F.3d 1124 (Fed. Cir. 
2004); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); Green 
v. Brown, 10 Vet. App. 111, 116-19 (1997).  See also 
VAOPGCPREC 3-2000 (Apr. 10, 2000) and VAOPGCPREC 7-2003 (Nov. 
19, 2003).  In a July 2003 supplemental statement of the case 
(SSOC), the Veteran was informed of the first regulation 
change.  In a March 2004 SSOC, the Veteran was informed of 
the second regulation change.

Under the first set of revisions, intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under section 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a (Diagnostic Code 5293) (2003).  
A 10 percent rating is assignable with incapacitating 
episodes having a total duration of at least 1 week but less 
than 2 weeks during the past 12 months.  With incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months, a 20 percent rating 
is assignable.  With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months, a 40 percent rating is assignable.  With 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months, a 60 percent rating is 
assignable.  60 percent is the maximum rating.  Id.  

Note (1), which follows the rating criteria states that for 
purposes of evaluations under 5293, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  
Under Note (2), when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.

Under the most recent revision, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either under 
the General Rating Formula for Diseases or Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a 
(Diagnostic Codes 5243) (2008).

The General Rating Formula provides that with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, a 10 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or 
the combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 degrees; or 
muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or vertebral 
body fracture with loss of 50 percent or more of the height.  
A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine.  
Finally, a 100 percent rating is warranted for unfavorable 
ankylosis of the entire spine.

Following the rating criteria, Note (1) provides:  Evaluate 
any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.

Note (2):  (See also Plate V.) [With respect to the lumbar 
spine]--For VA compensation purposes, normal forward flexion 
of the thoracolumbar spine is zero to 90 degrees, extension 
is zero to 30 degrees, left and right lateral flexion are 
zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The combined range of motion refers to 
the sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  38 C.F.R. § 4.71a (Diagnostic 
Code 5243).

Under the Intervertebral Disc Syndrome Formula, a 10 percent 
rating is warranted with incapacitating episodes having a 
total duration of at least 1 week but less than 2 weeks 
during the past 12 months.  A 20 percent rating is warranted 
with incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months.  A 40 percent rating is warranted with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent rating 
is warranted with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.

Following the rating criteria, Note (1) provides that:  For 
purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

Note (2):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a (Diagnostic Code 5243).

Additionally, when evaluating musculoskeletal disabilities, 
VA must consider granting a higher rating in cases in which 
the veteran experiences functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2008); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

A review of the evidence of record since the award of service 
connection reveals that the Veteran underwent VA examination 
in July 1995.  Mild scoliosis was demonstrated with full 
range of motion and no paraspinous muscular spasm.

The Veteran testified as to the symptoms involving his low 
back at the September 1996 hearing.  He stated that he had 
low back pain that was aggravated by activity.  He also 
stated that he had pain into his buttocks and his legs had a 
tingling sensation.  His treatment was primarily pain 
medication.   

In November 1996, the Veteran was afforded another VA 
examination of the spine.  He complained of low back pain.  
There were no postural abnormalities or fixed deformities on 
examination.  Range of motion testing reflected forward 
flexion to 95 degrees, extension to 35 degrees, lateral 
flexion to 40 degrees bilaterally, and rotation to 35 degrees 
bilaterally.  The examiner noted that there was no objective 
evidence of pain on motion.  Neurologic examination showed 
that gross sensation was present and straight leg raises were 
negative.  Radiculopathy was not demonstrated on examination.  
X-rays revealed that there was evidence of DDD of the 
lumbosacral spine.  The diagnosis was low back pain with 
minimal DDD.

Pursuant to the April 1998 remand, the Veteran underwent 
further VA examination of the spine in December 1998.  The 
Veteran complained of intermittent low back pain.  He denied 
radiation of pain to the legs but stated that he had 
radiation of pain to the right hip.  Examination revealed 
increased lumbar lordosis with no specific scoliosis.  There 
was some tenderness to palpation at L4-L5.  Range of motion 
testing showed that the Veteran could flex to 90 degrees.  
Extension was limited to 5 degrees with pain experienced at 
the 5 degree mark.  Lateral flexion was to 30 degrees 
bilaterally and rotation was to 45 degrees bilaterally.  The 
examiner diagnosed the Veteran with a low back disability 
consisting of chronic intermittent pain with mild loss of 
extension on range of motion testing.

SSA found the Veteran to be disabled in March 2002 due, in 
part, to musculoskeletal disabilities.  However, a low back 
disability was not one of the listed disabilities in the SSA 
decision.  An associated disability examination, dated in 
February 2001, included an examination of the back.  It was 
found that the Veteran had full range of motion.  There was 
no spasm or scoliosis at that time.  The examiner noted that 
there may have been slight subjective paraspinal tenderness 
over the upper lumbar and lower thoracic spine.  A diagnosis 
regarding the back was not provided.

The Veteran has received treatment for low back pain at the 
Newington VAMC.  An April 2002 progress note assessed the 
Veteran with chronic low back pain with no neurologic 
defects.  Neurological examination was normal.  In December 
2003, the Veteran provided additional hearing testimony 
before the RO.  Regarding low back disability, he stated that 
he had continued low back pain, particularly on motion and 
activity.  The Veteran's wife submitted a statement in 
February 2005.  She stated that the Veteran experiences back 
pain and it affects his ability to complete tasks.

Pursuant to the Board's July 2006 remand, the Veteran was 
afforded another VA examination of the spine in September 
2007.  The Veteran complained of daily aching and burning in 
his low back and that it became worse over the years.  He 
felt that his motion was less than before and that the pain 
was worse during activity.  There was no radicular pain, 
paresthesias, weakness, or problems with bowel or bladder 
function.  The Veteran has erectile dysfunction, but it is 
related to diabetes mellitus.

Examination of the thoracolumbar spine revealed that the 
Veteran had an upright posture, with normal gait, position of 
the head, curvatures of the spine, symmetry in appearance, 
and symmetry and rhythm of spinal motion.  Straight leg 
raises were negative bilaterally.  The Veteran had the 
following range of motion: flexion to 80 degrees, extension 
to 20 degrees, lateral flexion to 30 degrees bilaterally, and 
rotation to 30 degrees bilaterally.  He experienced pain in 
each direction except extension and left lateral flexion.  
Repetitive use elicited the same results.  Despite some 
indication of low back pain, the examiner stated that the 
joint is not painful and range of motion is not additionally 
limited by pain, fatigue, weakness, incoordination, or lack 
of endurance on repetitive use.

Further neurological examination revealed a normal sensory 
examination except for the feet on monofilament testing.  
Motor examination showed normal muscle tone and strength of 
the extremities.  Reflexes were normal with negative Babinski 
reflex and Lasegue's sign.  X-rays of the lumbosacral spine 
showed mild spondylosis with narrowing disc spaces at L3-L4, 
L4-L5, and L5-S1, with minimal anterior osteophyte formation.  
No vertebral fractures were found on examination.

The examiner provided a diagnosis of mild spondylosis likely 
related to the service-connected low back injury.  The 
examiner characterized the Veteran's subjective functional 
impairment as mild.  It was noted that the Veteran denied any 
incapacitating events in the previous 12 months.

The regulations pertaining to evaluating spine disabilities 
that were in effect at the time the Veteran filed his claim 
are applicable to the entire rating period.  In consideration 
of the evidence associated with the claims file since May 1, 
1995, the Board concludes that an initial rating in excess of 
10 percent is not warranted for the Veteran's service-
connected low back disability under that set of criteria.

Mild intervertebral disc syndrome is already contemplated by 
the assigned 10 percent rating.  See 38 C.F.R. § 4.71a 
(Diagnostic Code 5293) (2002).  Although DDD of the lumbar 
spine has been evident on x-ray, there has been no evidence 
of recurring attacks associated with the DDD.  The Veteran 
has not reported recurring attacks and they have not been 
indicated by the VA examiners or in the treatment records.  
The criteria for a 20 percent rating or a 40 percent rating 
contemplates recurring attacks as a result of intervertebral 
disc syndrome, which has not been shown.  The criteria for a 
60 percent rating may be met if certain neurological findings 
are associated with the intervertebral disc syndrome.  
Although the Veteran's testimony included subjective symptoms 
suggestive of neurological impairment, such findings have not 
been found on objective examination.  The November 1996 and 
September 2007 VA examiners explicitly addressed potential 
neurological aspects related to the disability and did not 
find any related findings on objective examination.  
Additionally, the April 2002 VA treatment record included a 
normal neurological examination.  Without evidence of 
recurring attacks or neurological findings related to the 
Veteran's DDD, an initial rating in excess of 10 percent is 
not warranted under Diagnostic Code 5293 (2002) at any time 
since the award of service connection.

A higher initial rating is also not warranted under 
Diagnostic Code 5242 for limitation of motion of the lumbar 
spine.  The assigned 10 percent rating contemplates slight 
limitation of motion.  Full range of motion was evidenced at 
the July 1995 and November 1996 VA examinations, as well as 
the February 2001 SSA examination.  Forward flexion has been 
to no worse than 80 degrees during the rating period.  
Lateral flexion and rotation have been measured as normal or 
better since the award of service connection.  Range of 
motion testing at the December 1998 VA examination did show 
extension to only 5 degrees.  The examiner characterized that 
limitation of motion as only mild in nature.  Given that 
extension of the lumbar spine was limited to no worse than 20 
degrees during all other examinations, including both prior 
to and after the December 1998 examination, the Board does 
not find the single measurement of extension indicative of 
the Veteran's range of motion throughout the rating period.  
Thus, while the Veteran has experienced some limitation of 
motion, it has not been worse than slight in nature.  That 
is, moderate or severe limitation of motion of the lumbar 
spine has not been shown.

The September 2007 VA examiner was the only examiner to 
comment on any additional functional loss as a result of 
painful motion or other factors.  The examiner noted the 
Veteran's complaints of pain but found the range of motion of 
the lumbar spine was not additionally limited by pain, 
fatigue, weakness, incoordination, or lack of endurance on 
repetitive use.  Therefore, even with the consideration of 
additional functional loss due to other factors such as 
painful motion, no more than slight limitation of motion has 
been evident.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. 
App. at 204-7.

The Board has also considered the applicability of a higher 
rating for the Veteran's low back disability under other 
potentially applicable diagnostic codes from this version of 
the rating criteria.  However, because vertebra fracture, 
ankylosis, or lumbosacral strain has not been clinically 
shown, an evaluation would not be in order under Diagnostic 
Code 5285, 5289, or 5295.  See 38 C.F.R. § 4.71a (2002).

The first revision of the criteria pertaining to 
intervertebral disc syndrome is applicable to the rating 
period beginning in September 23, 2002.  Besides the 
Veteran's and his wife's submitted statements and hearing 
testimony, the probative evidence since September 23, 2002 is 
the September 2007 VA examination.  

With respect to incapacitating episodes resulting from 
intervertebral disc syndrome, the Veteran has not stated that 
he has experienced any such episodes.  VA treatment records 
do not reflect prescribed bed rest for his low back 
disability.  Significantly, the Veteran denied experiencing 
incapacitating events at the September 2007 examination.  
That examiner did not indicate that any incapacitating 
episodes had occurred.  Without evidence indicating that the 
Veteran has experienced incapacitating episodes, as defined 
in the regulations, having a total duration of at least 2 
weeks during a 12-month period, a higher rating is not 
warranted during this period of the claim for the Veteran's 
low back disability under this part of the revised criteria 
of Diagnostic Code 5293.  See 38 C.F.R. § 4.71a (Diagnostic 
Code 5293) (2003).

In addition, as previously detailed, there have been no 
neurologic manifestations associated with the Veteran's low 
back disability.  Regarding orthopedic manifestations, the 
Veteran has experienced some limitation of motion as 
described above.  Diagnostic Code 5292 was still in effect 
after the intervertebral disc syndrome criteria were first 
revised.  That diagnostic code was previously addressed and 
the Board found that no more than slight limitation of motion 
has been shown.  Therefore, a rating in excess of 10 percent 
is not warranted under the criteria of the first revision at 
any point during the rating period from September 23, 2002.

The most recent revision of the criteria pertaining to 
intervertebral disc syndrome is applicable to the rating 
period beginning in September 26, 2003.  Besides the 
Veteran's and his wife's submitted statements and hearing 
testimony, the probative evidence since September 26, 2003 is 
the September 2007 VA examination.

In regards to incapacitating episodes, the criteria under the 
Intervertebral Disc Syndrome Formula of Diagnostic Code 5243 
are similar in nature to the criteria set forth in revised 
Diagnostic Code 5293.  Here, the evidence has not indicated 
that the Veteran has experienced incapacitating episodes, as 
defined in the regulations, having a total duration of at 
least 2 weeks during a 12-month period.  Thus, a higher 
rating is not warranted during this period of the claim for 
the Veteran's low back disability under the Formula for 
Incapacitating Episodes of Diagnostic Code 5243.  See 
38 C.F.R. § 4.71a (Diagnostic Code 5243) (2008).

Lastly, a higher rating is also not warranted under the 
General Rating Formula at any point since September 26, 2003.  
Flexion has not been shown to be limited to 60 degrees or 
less.  The September 2007 VA examination showed flexion to 
80 degrees.  Additionally, the combined motion of the 
thoracolumbar spine has not been shown to be limited to 120 
degrees or less.  The combined motion of the thoracolumbar 
spine at the September 2007 examination was 220 degrees.  
That level of limitation of flexion and combined motion is 
taken into account by the 10 percent rating.  Moreover, as 
detailed above, the examiner did not find that the Veteran's 
motion was additionally limited by pain or other factors on 
repetitive use.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. 
App. at 204-7.  Furthermore, the examiner did not report that 
the Veteran had muscle spasm or guarding.  In contrast, the 
examiner found that the Veteran had upright posture, with 
normal gait, position of the head, curvatures of the spine, 
symmetry in appearance, and symmetry and rhythm of spinal 
motion.  Thus, it was not shown that the criteria for a 20 
percent rating were met.  Because flexion was not limited to 
30 degrees or worse, and there was no evidence of ankylosis, 
an even higher rating (40, 50, or 100 percent) was not 
evident by the September 2007 examination.  Thus, a higher 
rating is not warranted under the General Rating Formula of 
the most recent revision regarding evaluations of the spine.  
See 38 C.F.R. § 4.71a (Diagnostic Code 5243) (2008).

In sum, an initial rating in excess of 10 percent is not 
warranted for low back disability with DDD and scoliosis at 
any point since the award of service connection.  This is so 
with consideration of the three sets of criteria for 
evaluating spine disabilities, including intervertebral disc 
syndrome, that have been in effect during the pendency of the 
claim.

C. Conclusion

The above determinations are based upon consideration of 
applicable rating provisions.  It should also be pointed out 
that there is no showing that the Veteran's pes planus or low 
back disability has reflected so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2008).  The symptoms of his disabilities have 
been accurately reflected by the schedular criteria.  Without 
sufficient evidence reflecting that the Veteran's disability 
picture is not contemplated by the rating schedule, referral 
for a determination of whether the Veteran's disability 
picture requires the assignment of an extra-schedular rating 
is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-
16 (2008).

For all the foregoing reasons, the Board finds that the 
claims for higher ratings for bilateral pes planus and low 
back disability must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the Veteran's claims 
for higher initial ratings, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

IV. Injuries from an October 7, 1990 Motor Vehicle Accident

A. CUE in Line of Duty Determination

On or about October 7, 1990, the Veteran was involved in a 
MVA near Ludwigsburg, Germany, during a period of active 
military service.  The Veteran sustained injuries as a result 
of the incident.  He was hospitalized until November 13, 1990 
at the 5th General United States Army Hospital in Stuttgart, 
Germany.  A hospital report indicates that the Veteran was 
under the influence of alcohol and that he had a blood 
alcohol test of 1.69.  The final discharge diagnoses were 
posterior dislocation of the right hip joint without 
fracture, prepatellar skin laceration of the right knee, 
sprained left ankle, multiple abrasions to both legs, and 
alcohol intoxication.  A line of duty determination was not 
provided during service.  However, the Veteran did receive 
non-judicial punishment for the incident in November 1990.

In October 2000, the RO made a line of duty and willful 
misconduct determination regarding the October 1990 MVA.  
Prior to the determination, the Veteran submitted information 
regarding the accident.  He stated that he had been drinking, 
he was driving at 22 miles per hour, the road was dry, there 
were no lights on the roadway, and the weather was clear to 
foggy, and the conditions were dark with no light.  At that 
time, the RO acknowledged that alcohol was involved but it 
was stated that the RO could not address the key aspect of 
abuse of alcohol because there was no police report or line 
of duty determination from service.  Additionally, the RO 
stated that the blood alcohol level was unknown.  As noted 
previously, the in-service hospital report set forth a blood 
alcohol level.  The RO's discussion raises the question of 
whether the hospital report was associated with the record at 
the time of the RO's line of duty determination.  The RO 
noted that mere technical violations of law do not in 
themselves constitute willful misconduct.  The RO felt that 
it would be conjecture to find that the Veteran's accident 
was the result of willful misconduct.  Ultimately, the RO 
determined that all injuries incurred as the result of the 
October 7, 1990 (decision mistakenly states November 7, 1990) 
accident were determined to have occurred not as a result of 
willful misconduct.

Several years later, the RO sua sponte raised the issue of 
CUE as to the October 2000 administrative decision.  In a 
February 2005 administrative decision, the RO determined that 
the injuries sustained in the October 7, 1990 MVA were the 
result of the Veteran's own willful misconduct and were not 
in the line of duty.  The RO found that the Veteran's 
intoxication was the proximate and immediate cause of the 
accident.  As a result, the RO determined that the Veteran is 
not entitled to compensation for injuries resulting from the 
accident.  The RO primarily pointed to the in-service 
hospital report that reflected driving under the influence of 
alcohol and the blood alcohol level.  It was suggested that 
the hospital report was not of record at the time of the 
October 2000 decision.

Previous determinations which are final and binding, 
including line of duty decisions, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  See 38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105(a) (2008).

The Court has addressed the question of determining when 
there is CUE present in a prior decision, although primarily 
when raised by a claimant.  In Russell v. Principi, 3 Vet. 
App. 310 (1992), the Court propounded a three-pronged test to 
determine whether CUE was present in a prior determination:  
(1) either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort that, had it not been made, the outcome would 
have been manifestly changed at the time it was made; and (3) 
a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Id. at 313-14.  See also Bustos v. 
West, 179 F. 3d 1378 (Fed. Cir. 1999).  The Court has also 
stated that CUE is a type of error in which reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made.  Russell, 3 Vet. App. at 313-
14.  In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court 
stated that CUE is a very specific and rare kind of error.  
Id. at 43.  The Court noted that CUE is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Id.

The law and regulations in effect at the time of the October 
2000 decision provided in pertinent part that service 
connection may be established for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (2000).  However, direct service 
connection may be granted only when a disability was incurred 
or aggravated in line of duty, and not the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, the result of his or her abuse of alcohol 
or drugs.  38 U.S.C.A. §§ 105(a), 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.1(m), 3.301(a) (2000); VAOPGCPREC 7-99 (June 
9, 1999) (confirming that direct service connection for a 
disability that is a result of a claimant's own abuse of 
alcohol or drugs is precluded for claims filed after October 
31, 1990).

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  Willful misconduct 
involves deliberate or intentional wrongdoing with knowledge 
of or wanton and reckless disregard of its probable 
consequences.  Mere technical violation of police regulations 
or ordinances will not per se constitute willful misconduct.  
Willful misconduct will not be determinative unless it is the 
proximate cause of the injury or disease.  38 C.F.R. 
§ 3.1(n).

In addition, the simple drinking of alcoholic beverage is not 
itself willful misconduct.  The deliberate drinking of a 
known poisonous substance or under conditions which would 
raise a presumption to that effect will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability, the disability will be considered 
the result of the person's willful misconduct.  38 C.F.R. 
§ 3.301(c)(2).  Moreover, an injury or disease incurred in 
active military service shall not be deemed to have been 
incurred in line of duty if such injury or disease was a 
result of the abuse of alcohol or drugs by the person whose 
service benefits are claimed.  Alcohol abuse means the use of 
alcoholic beverages over time, or such excessive use at any 
one time, sufficient to cause disability of the user.  
38 C.F.R. § 3.301(d).

In consideration of the evidence of record at the time of the 
October 2000 decision, the Board finds that the October 2000 
line of duty determination must be accepted as correct in 
light of the absence of CUE.  The decision by the RO did not 
represent an unreasonable application of extant law to facts 
that were then known.  That is, it is not undebatable that a 
different determination should have been made.

The Board emphasizes that willful misconduct must be the 
proximate cause of the injury or disease and that alcohol 
abuse must result proximately and immediately in disability 
to constitute willful misconduct.  In the Veteran's case, 
reasonable minds could differ as to the cause of the 
injuries.  Given the facts known at the time of the decision, 
it is reasonable to conclude that alcohol might have been a 
cause of the eventual injuries.  Even conceding the Veteran's 
use of alcohol prior to the MVA, which was known at the time 
of the October 2000 decision, it is not unreasonable to 
conclude that alcohol abuse and/or willful misconduct was not 
the proximate cause of the injuries.  To be sure, further 
development at the time of the decision may have readily led 
to a different result.  However, a determination was made in 
October 2000 with the evidence then at hand and may only be 
set aside with a showing of CUE, which is not the case here.  
Consequently, the October 2000 determination that all 
injuries incurred as the result of the October 7, 1990 MVA 
were not a result of willful misconduct remains final and 
binding.  The February 2005 determination is therefore set 
aside.

B. Reduced Ratings

In a June 2005 rating action, the RO proposed to reduce to a 
noncompensable rating the Veteran's right knee chondromalacia 
(rated as 30 percent rating disabling), his DJD of the right 
knee (rated as 10 percent disabling), and his arthritis of 
the right hip (rated as 10 percent disabling).  The Veteran 
was notified of the RO's intent to reduce the ratings by a 
letter dated in July 2005.  Thereafter, by a September 2005 
rating decision, the RO implemented the reductions, effective 
from December 1, 2005.

Generally, a reduction may be warranted when the evidence 
shows that a service-connected disability has improved and a 
lower rating is warranted under the Schedule for Rating 
Disabilities.  See 38 C.F.R. §§ 3.105(e); 4.1.  Absent some 
other explicit provision for reducing a rating, the 
regulatory scheme does not provide for reducing a rating in 
any other manner.  See, e.g., 38 C.F.R. § 3.344 (2008) 
(indicating that a full and complete examination showing 
improvement is necessary to reduce a disability that has 
become stabilized); cf. 38 C.F.R. § 3.665 (2008) (requiring 
reduced compensation for incarcerated beneficiaries).

In the Veteran's case, the RO reduced the ratings for the 
three disabilities, not because the evidence showed an 
improvement in symptoms, but rather on the account of the 
finding of willful misconduct regarding the October 7, 1990 
MVA.  The right knee disabilities and the right hip 
disability had been considered to be the result of the MVA.  
Although the Veteran had already been awarded service 
connection for right knee chondromalacia, DJD of the right 
knee, and arthritis of the right hip, the RO determined that 
he could not be paid compensation for the disabilities in 
light of the finding that the incident from which the 
disabilities arose was determined to be as a result of the 
Veteran's willful misconduct.

The Board does not find that this type of reduction is 
permitted under the regulatory framework.  A proper way to 
prevent compensation from erroneously being paid for a 
disability is to sever service connection.  See 38 C.F.R. 
§ 3.105(d).  Although, even that action is subject to a 
limitation of a period of 10 years from the effective date of 
the award of service connection absent fraud or when a 
claimant does not meet veteran status.  See 38 C.F.R. § 3.957 
(2008).

In any case, the Board has found that CUE was not made in the 
October 2000 line of duty determination.  Consequently, the 
February 2005 line of duty determination does not govern 
whether the Veteran's three service-connected disabilities 
were the result of willful misconduct.  Ultimately, the basis 
for the reductions is not valid as all injuries resulting 
from the October 7, 1990 MVA are considered to have been in 
the line of duty.  Thus, the Board finds that the reductions 
of the ratings for right knee chondromalacia, DJD of the 
right knee, and arthritis of the right hip were not proper.  
Accordingly, the ratings should be restored to their previous 
levels.

C. Service Connection for Left Wrist Sprain and Left Knee 
Strain

As noted in the Introduction, the Veteran has been awarded 
service connection for left wrist sprain and left knee strain 
for treatment purposes only.  The RO found that service 
connection was warranted based on the results of a September 
2007 VA orthopedic examination.  The examiner diagnosed the 
Veteran with left wrist sprain and gave the opinion that the 
disability was likely related to the October 7, 1990 MVA 
(erroneously dated in the examination report as 1991).  The 
examiner also provided a diagnosis of left knee strain.  The 
examiner found that the disability was the result of favoring 
his right knee that was also injured in the MVA.  In light of 
this evidence, service connection for left wrist sprain was 
granted on a direct basis and service connection for left 
knee strain was granted on a secondary basis.  See 38 C.F.R. 
§§ 3.303, 3.310 (2006).

The RO limited the award of service connection for treatment 
purposes because it found that the injuries were the result 
of the Veteran's willful misconduct.  That finding was based 
on the February 2005 decision that CUE was committed in the 
October 2000 line of duty determination and that injuries 
from the October 7, 1990 MVA were not in the line of duty.

In light of the Board's decision that CUE was not committed 
in the October 2000 decision, all injuries incurred as a 
result of the October 7, 1990 MVA are considered to have been 
in the line of duty and not the result of the willful 
misconduct.  For these two claims, the elements of a service 
connection claim have already been met and the claims have 
been substantiated.  Given that all injuries incurred as a 
result of the MVA in question are considered to have been in 
the line of duty and not the result of willful misconduct, 
service connection for left wrist sprain and left knee strain 
is warranted for compensation purposes as well.


ORDER

Service connection for PTSD is denied.

Prior to September 29, 2007, an initial compensable 
evaluation for bilateral pes planus is denied.

From September 29, 2007, an evaluation in excess of 10 
percent for bilateral pes planus with plantar fasciitis of 
the right foot is denied.

An initial evaluation in excess of 10 percent for a low back 
disability with degenerative disc disease and scoliosis is 
denied.

Clear and unmistakable error was not committed by the RO in 
an October 2000 administrative decision; the application to 
have the February 2005 decision set aside is granted.

The reduction of the disability rating for right knee 
chondromalacia was improper; the restoration of the 30 
percent rating is granted.

The reduction of the disability rating for degenerative joint 
disease of the right knee was improper; the restoration of 
the 10 percent rating is granted.

The reduction of the disability rating for arthritis of the 
right hip was improper; the restoration of the 10 percent 
rating is granted.

Service connection for left wrist sprain for compensation 
purposes is granted.

Service connection for left knee strain as secondary to right 
knee disability for compensation purposes is granted.


REMAND

The Veteran asserts that his service-connected iritis 
(uveitis) and corneal scarring of the left eye have been more 
disabling than indicated by the initial rating of 10 percent.

The last VA compensation examination of the Veteran's eyes 
was conducted in December 2002.  Treatment records from the 
Newington VAMC indicate that the Veteran has experienced 
episodes of iritis since the last examination and that 
symptoms associated with the service-connected left eye 
disability may have worsened.  Given that over six years has 
passed since the most recent VA compensation examination, the 
evidence has become stale, at least as it pertains to the 
current level of disability.  Therefore, the Board finds that 
the Veteran should be afforded another VA compensation 
examination to assess the current degree of disability of the 
left eye.  See Palczewski v. Nicholson, 21 Vet. App. 174, 
181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997).

It appears that the Veteran continues to receive optometry 
treatment at the Newington VAMC.  Updated treatment records 
should be obtained in light of the remand.

Accordingly, this issue is REMANDED for the following 
actions:

1.  Obtain the Veteran's more recent 
treatment records (since May 2008) from 
the Newington VAMC and associate the 
records with the claims folder.

2.  After securing any additional 
records, schedule the Veteran for a VA 
examination to determine the severity of 
the Veteran's service-connected left eye 
disability.  (Advise the Veteran that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his appeal.  See 
38 C.F.R. § 3.655 (2008).)  The entire 
claims file, to include a complete copy 
of this remand, should be made available 
to, and reviewed by, the designated 
examiner.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  In particular, the examiner 
should identify and describe the severity 
of all symptoms for the left eye-
including impairment of central visual 
acuity, any field loss, and/or symptoms 
such as pain.  The examiner should also 
determine whether any eye symptoms for 
the left eye necessitate rest or result 
in episodic incapacity and, if so, 
indicate how frequently this occurs.  To 
the extent possible, the examiner should 
differentiate symptoms attributable to 
service-connected disability and symptoms 
attributable to nonservice-connected 
disability (such as diabetic retinopathy 
if found).

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue of entitlement to an 
initial evaluation in excess of 10 
percent for iritis (uveitis) and corneal 
scarring of the left eye.  If the benefit 
sought is not granted, furnish the 
Veteran and his representative with a 
SSOC and afford them an opportunity to 
respond before the record is returned to 
the Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


